DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 10-19 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kido (US 2014/0152616).

Regarding Claim 10 (Currently Amended), Kida teaches a display panel comprising:
a first pixel [fig. 8 @unlabeled 32B adjacent and same column as 32B and fig. 9] comprising 
a first pixel circuit [fig. 10 @Tr] and 
a first display element [fig. 9 representing first pixel] over a substrate [fig. 9 @21]; and 
a second pixel [fig. 8 @32B and fig. 9] comprising 
a second pixel circuit [fig. 10 teaches a pixel circuit (Tr) in the 32B adjacent and in the same column] and 
a second display element [fig. 9 representing second pixel] over the substrate [fig. 9 @21], the first pixel and the second pixel being adjacent to each other and arranged in a same column [fig. 8 teaches arrangement], wherein 
the first display element comprises 
a first electrode [fig. 9 @22 for first pixel], 
a second electrode below the first electrode [fig. 9 @COML for first pixel], and 
a layer [fig. 9 @6 for first pixel] containing a liquid crystal material [¶0093] overlapping with the first electrode and the second electrode [fig. 9 teaches the claimed arrangement], wherein 
the first electrode [fig. 9 @22 for first pixel] has a comb-like shape [fig. 9 illustrates 22 having a comb like shape], wherein 
the second display element comprises
a third electrode [fig. 9 @TDL for second pixel],
a fourth electrode below the third electrode [fig. 9 @22 for second pixel], and 
the layer [fig. 9 @6] containing a liquid crystal material [¶0093] overlapping with the third electrode and the fourth electrode [fig. 9 teaches the claimed arrangement], wherein 
the third electrode [fig. 9 @TDL for second pixel] has the comb-like shape [fig. 13 teaches TDL electrodes having a comb like shape], and wherein
a bottom surface of the fourth electrode [fig. 9 @22 for second pixel] and a bottom surface of the first electrode [fig. 9 @22 for first pixel] are in contact with a same surface [fig. 9 @24] and are at substantially a same level [fig. 9 teaches the claimed arrangement].

Regarding Claim 11 (Original), Kido teaches the display panel according to Claim 10, wherein 
the first pixel circuit [fig. 10 @Tr] is electrically connected [between Tr and LC] to the first electrode [fig. 9 @22 for first pixel]

Regarding Claim 12 (Currently Amended), Kido teaches the display panel according to Claim 10, wherein 
the second pixel circuit [fig. 10 teaches a pixel circuit (Tr) in the 32B adjacent and in the same column] is electrically connected to the fourth electrode [fig. 9 @22 for second pixel].

Regarding Claim 13 (Original), Kido teaches the display panel according to Claim 10, further comprising a display region, wherein 
the display region includes a first group of pixels [fig. 10 @32G and 32B], a second group of pixels [fig. 10 @32B and unlabeled 32B adjacent and below in same column], a scan line [fig. 10 @GCL], and a signal line [fig. 10 @SGL], wherein 
the first group of pixels [fig. 10 @32G and 32B] include the first pixel [fig. 10 @32B] or the second pixel, wherein 
the first group of pixels are arranged in a row direction [fig. 10 teaches], wherein 
the second group of pixels [fig. 10 @32B and unlabeled 32B adjacent and below in same column] include the first pixel and the second pixel, wherein 
the second group of pixels are arranged in a column direction intersecting the row direction [fig. 10 teaches claimed arrangement], wherein 
the scan line [fig. 10 @GCL] is electrically connected to the first group of pixels [fig. 10 teaches claimed arrangement], and wherein 
the signal line [fig. 10 @SGL] is electrically connected to the second group of pixels [fig. 10 teaches claimed arrangement].

Regarding Claim 14 (Original), Kido teaches the display panel according to Claim 10, further comprising
 a display device [fig. 1 @1], the display device comprising:
a control portion [fig. 1 @13], wherein 
the control portion is configured to receive image data [fig. 1 @Vsig] and control data [¶0059], wherein
the control portion is configured to generate first data [fig. 1 @Vpix] on the basis of the image data [fig. 1 @Vsig], wherein 
the control portion is configured to supply the first data [fig. 1 @Vpix], and wherein 
the display panel [fig. 1 @20] is configured to display an image on the basis of the first data [¶0061].

Regarding Claim 15 (Original), Kido teaches the display panel according to Claim 10, further comprising:    
an input/output device [fig. 1 @1] comprising: 
an input portion [fig. 1 @10] comprising a sensing region [fig. 1 @30, ¶0063]; and a display portion [fig. 1 @20], wherein 
the input portion is configured to sense an object approaching [¶0195] the sensing region [fig. 42 @554], and wherein 
the sensing region [fig. 1 @30] overlaps [fig. 9 @TDL and COML form the touch sensing element] with the first pixel [fig. 9 @representing first pixel] or the second pixel [alternate limitation not addressed].

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2013/0127698).

Regarding Claim 16 (Currently Amended) A display panel comprising:
a first pixel [fig. 1 @P1] comprising 
a first pixel circuit [fig. 1 @T1] and 
a first display element [fig. 2 @I-I’] over a substrate [fig. 2 @100]; and
a second pixel [fig. 1 @P3] comprising 
a second pixel circuit [fig. 1 @T3] and 
a second display element [fig. 2 @II-II’] over the substrate [fig. 2 @100], the first pixel and the second pixel being adjacent to each other and arranged in a same column [fig. 1 teaches the claimed arrangement]; and
an insulating film [fig. 2 @106], wherein 
the first display element comprises 
a first electrode [fig. 2 @PE1], 
a second electrode [fig. 2 @CM] below the first electrode, and 
a layer [fig. 2 @300] containing a liquid crystal material [¶0034] overlapping with the first electrode and the second electrode [fig. 2 teaches the claimed arrangement], wherein 
the first electrode [fig. 2 @PE1] has a comb-like shape [fig. 2 @ST1], wherein the second display element comprises 
a third electrode [fig. 2 @PE3],
a fourth electrode below the third electrode [fig. 2 @CM], and 
the layer containing a liquid crystal material [fig. 2 @300] overlapping with the third electrode and the fourth electrode [fig. 2 teaches the claimed arrangement], wherein 
the third electrode [fig. 2 @PE3] has the comb-like shape [fig. 2 @ST3], and wherein 
the fourth electrode overlaps with the second electrode along a direction normal to the surface of the substrate such that the insulating film is provided between the fourth electrode and the second electrode [fig. 2 @II-II’ teaches the claimed arrangement].

Regarding Claim 17 (Original), Chang teaches the display panel according to Claim 16, further comprising a display region, wherein 
the display region  includes a first group of pixels [fig. 1 @P1 and P2], a second group of pixels [fig. 1 @P1 and P3], a scan line [fig. 1 @SL1], and a signal line [fig. 1 @DL1], wherein 
the first group of pixels [fig. 1 @P1 and P2] include the first pixel [P1] or the second pixel, wherein 
the first group of pixels [fig. 1 @P1 and P2] are arranged in a row direction [fig. 1 teaches claimed arrangement], wherein 
the second group of pixels [fig. 1 @P1 and P3] include the first pixel [P1] and the second pixel [P3], wherein 
the second group of pixels are arranged in a column direction intersecting the row direction, wherein 
the scan line [fig. 1 @SL1] is electrically connected to the first group of pixels [fig. 1 @P1 and P2], and wherein
 the signal line [fig. 1 @DL1] is electrically connected to the second group of pixels [fig. 1 @P1 and P3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lee (US 2016/0055807).

Regarding Claim 18 (Original), Chang teaches the display panel according to Claim 16
 Chang does not teach the display device comprising: a control portion, wherein the control portion is configured to receive image data and control data, wherein the control portion is configured to generate first data on the basis of the image data, wherein the control portion is configured to supply the first data, and wherein the display panel is configured to display an image on the basis of the first data
Lee teaches a control portion [fig. 1 @200], wherein 
the control portion is configured to receive image data [fig. 1 @RGB] and control data [fig. 1 @DE, HSYNCH, etc], wherein 
the control portion is configured to generate first data [fig. 1 @DATA] on the basis of the image data [¶0044], wherein 
the control portion is configured to supply the first data [fig. 1 teaches claimed arrangement], and wherein 
the display panel [fig. 1 @100] is configured to display an image on the basis of the first data [¶0046].
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the display driving functions taught by Lee into the display panel taught by Chang, in order to operate the display panel as an image viewing device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Hotelling (US 2010/0194697).  All reference is to Chang unless indicated otherwise.

Regarding Claim 19 (Original), Chang teaches the display panel according to Claim 16 
Chang does not teach  an input/output device comprising: an input portion comprising a sensing region [fig. 4 @405]; and a display portion, wherein the input portion is configured to sense an object approaching the sensing region, and wherein the sensing region overlaps with the first pixel or the second pixel
Hotelling teaches an input/output device [fig. 2 @200] comprising: 
an input portion [fig. 2 @220] comprising a sensing region; [fig. 4 @405] and 
a display portion [fig. 2 @220], wherein 
the input portion is configured to sense an object approaching the sensing region sensing an object approaching [¶0074 teaches proximity touch detection] a sensing region [fig. 4 @405]; and wherein
the sensing region [fig. 4 @405] overlaps with a first pixel [fig. 4 @401 is the segmented common electrode in each display pixel; the first pixel can be the top left pixel in fig. 4 @405 and ¶0045 teaches the drive 403 and sense 405 regions can be any suitable configuration] or a second pixel [alternate limitation not addressed]
Before the application was filed it would have been obvious to one of ordinary skill in the art to integrate the touch detection capability, taught by Hotelling, into the display device taught by Chang, in order to provide a user input device and reduce the number of electrodes required for touch and display functions by using the pixel common electrodes for touch sensing and display driving.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 






/Douglas M Wilson/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694